NOTE - This CORRECTED NOTICE OF ALLOWANCE includes a correction on the PTO-37, the previous notice of allowance mailed 12 January 2022 noted that foreign priority was claimed when in fact this application is a CON of a PCT which does not have a foreign priority claim.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Yalei Sun on 6 December 2021.
The application has been amended as follows: 
	Amend the claims as seen in the attached document.


Reasons for Allowance

The following is an examiner’s statement of reasons for allowance: Applicant’s arguments filed 17 November 2021 are persuasive.  
Specifically, while the closest prior art (including applicant’s own work) teaches grooves or notches for receiving an electrode tab on a current collector as previously applied, the prior art fails to teach or render obvious a secondary battery, comprising: a first electrode tab; a first electrode plate, comprising: a first current collector; and a first active substance, disposed on a first surface of the first  a first electrode tab receiving groove, defined by an exposed portion of the first surface of the first current collector and the first active substance on a periphery of the first electrode tab receiving groove, the first electrode tab receiving groove receiving the first electrode tab, wherein the first electrode tab is electrically connected with the first current collector through the first electrode tab receiving groove; a first recess that is opposite to the first electrode tab receiving groove, defined by a corresponding portion of the second surface of the first current collector and the first active substance on a periphery of the first recess; a first electrode plate notch disposed on a side edge of the first electrode tab receiving groove and extending through the second surface and the first surface of the first current collector; and the first electrode tab receiving groove is formed by the first current collector and at least two first active substance walls; wherein the secondary battery is a wound-type secondary battery.
Conversely, while the prior art teaches the presence of notches or grooves on various portions of the current collectors, the combination and orientation of the notch and the groove together required by the instant claims would not have been obvious to one of ordinary skill in the art as applicant argues.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NICHOLAS P D'ANIELLO whose telephone number is (571)270-3635. The examiner can normally be reached Monday to Friday 9am to 5pm EST.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Milton Cano can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/NICHOLAS P D'ANIELLO/Primary Examiner, Art Unit 1723